Exhibit 2.2 Execution Version AMENDMENT NO. 1 TO THE AGREEMENT AND PLAN OF MERGER This AMENDMENT NO. 1 (this  Amendment ), dated as of November 4, 2010, to the Agreement and Plan of Merger, dated as of June 6, 2010 (the  Merger Agreement ), by and among GRIFOLS, S.A., a company organized under the laws of Spain ( Parent ), GRIFOLS, INC., a Delaware corporation and a direct wholly-owned Subsidiary of Parent ( HoldCo ), and TALECRIS BIOTHERAPEUTICS HOLDINGS CORP., a Delaware corporation (the  Company ). WHEREAS, in connection with that certain memorandum of understanding entered into on October 29, 2010 by the parties to the consolidated class action, captioned In re Talecris Biotherapeutics Holdings Shareholder Litigation , Consol. C.A. No. 5614-VCL, filed with in the Court of Chancery of the State of Delaware, (1) Parent and HoldCo have offered to pay additional consideration to the Companys stockholders in the Merger, which additional consideration the Company Stockholder Party and the Affiliated Stockholders have agreed to forgo and (2) the parties have agreed to make available to the Companys stockholders appraisal rights in accordance with Section 262 of the DGCL in connection with the transactions contemplated by the Merger Agreement; WHEREAS, Section 8.04 of the Merger Agreement provides for the amendment of the Merger Agreement in accordance with the terms set forth therein; and WHEREAS, the parties hereto desire to amend the Merger Agreement as set forth herein. NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Amendment, and subject to the conditions set forth herein, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1 Definitions; References . Unless otherwise specifically defined herein, each term used herein, including the recitals hereto, shall have the meaning assigned to such term in the Merger Agreement as amended by this Amendment. Each reference in the Merger Agreement to hereof, herein, hereunder, hereby and this Agreement shall, from and after the date hereof, refer to the Merger Agreement as amended by this Amendment except that references to the date hereof and to the date of this Agreement shall remain references to the date of the original Merger Agreement. ARTICLE II AMENDMENTS TO MERGER AGREEMENT Section 2.1 Amendments to Merger Agreement . The Merger Agreement shall be amended as follows: (a) Section 1.05(a) of the Merger Agreement is hereby amended and restated in its entirety as follows: (a) At the Reincorporation Effective Time, by virtue of the Reincorporation Merger and without any action on the part of the
